Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/633,184 filed January 23, 2020.

Allowable Subject Matter
Claims 1-2, 4-14, & 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an electrostatic protection circuit comprising: at least one discharge sub-circuit, at least one buffer sub-circuit and an electrostatic protection line; the electrostatic protection line being a common electrode line; each of the at least one discharge sub-circuit comprising a first transistor and a second transistor, and each of the at least one buffer sub-circuit comprising a third transistor and a fourth transistor wherein the signal line comprises: a first line segment and a second line segment that are parallel to each other, and a connection line segment for connecting the first line segment and the second line segment: and the third transistor and the fourth transistor are both disposed between the first line segment and the second line segment, and the first electrode of the third transistor is connected to one of the first line segment and the second line segment, and the gate and the second electrode of the fourth transistor are both connected to the other of the first line segment and the second line segment, in 
Claim 14 is allowed because none of the prior art either alone or in combination discloses an array substrate comprising: a signal line, and an electrostatic protection circuit connected to the signal line; wherein the electrostatic protection circuit comprises: at least one discharge sub-circuit, at least one buffer sub-circuit and an electrostatic protection line; the electrostatic protection line being a common electrode line; each of the at least one discharge sub-circuit comprising a first transistor and a second transistor, and each of the at least one buffer sub-circuit comprising a third transistor and a fourth transistor wherein the signal line comprises: a first line segment and a second line segment that are parallel to each other, and a connection line segment for connecting the first line segment and the second line segment; and the third transistor and the fourth transistor are both disposed between the first line segment and the second line segment, and the first electrode of the third transistor is connected to one of the first line segment and the second line segment, and the gate and the second electrode of the fourth transistor are both connected to the other of the first line segment and the second line segment. Claims 16-17 are also allowed based on their dependency from claim 14.
Claim 20 is allowed because none of the prior art either alone or in combination discloses a method for manufacturing an electrostatic protection circuit comprising: forming at least one discharge sub-circuit, at least one buffer sub-circuit and an electrostatic protection line on the base substrate, wherein the electrostatic protection line is a common electrode line, each of the at least one discharge sub-circuit comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (Pre-Grant Publication 2021/0088856)
Xiao (Pre-Grant Publication 2020/0349877)
Cheng (US Patent 10,269,788)
Gai (Pre-Grant Publication 2017/0110478)
Zhao (Pre-Grant Publication 2015/0263516)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        




/DAVID VU/Primary Examiner, Art Unit 2818